51 F.3d 942
Robert Dewey GLOCK, Petitioner-Appellant,v.Harry K. SINGLETARY, Respondent-Appellee.
No. 91-3528.
United States Court of Appeals,Eleventh Circuit.
April 19, 1995.

Martin J. McClain, Chief Asst. Capital Collateral Representative, Gail E. Anderson, Tallahassee, FL, for appellant.
Robert J. Landry, Asst. Atty. Gen., Dept. of Legal Affairs, Tampa, FL, for appellee.
Appeal from the United States District Court for the Middle District of Florida (No. 89-00054-CIV-T-17), Elizabeth A. Kovachevich, Judge.
ON PETITIONS FOR REHEARING
(Opinion October 7, 1994, 11th Cir., 1994, 36 F.3d 1014)
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestions for rehearing en banc and a majority of the judges of this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



*
 Judge Rosemary Barkett has recused herself and will not participate